                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

PEOPLE FOR THE ETHICAL                           *
TREATMENT OF ANIMALS, INC.,
                                                 *
        Plaintiff,
                                                 *
   v.                                                        Civil Action No. 1:17-cv-02148-PX
                                                 *
TRI-STATE ZOOLOGICAL PARK OF
WESTERN MARYLAND, INC., et al.,                  *

        Defendants.                            *
                                              ***
                                             ORDER



        For the reasons stated in the foregoing Memorandum Opinion, it is this 8th day of July,

2019, by the United States District Court for the District of Maryland, ORDERED that:

            1. The Motion for Summary Judgment (ECF No. 99) filed by Plaintiff People for the

                Ethical Treatment of Animals, Inc. BE, and the same hereby IS, GRANTED in

                part and DENIED in part; and

            2. The Clerk is directed to TRANSMIT copies of the foregoing Memorandum

                Opinion and this Order to counsel for the parties.


7/08/2019                                                           /S/
Date                                                         Paula Xinis
                                                             United States District Judge
